Citation Nr: 1045680	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  04-38 286A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for 
right shoulder reconstruction residuals.

2.  Entitlement to an initial compensable rating for lumbar 
spondylosis.

3.  Entitlement to a 10% rating for multiple noncompensable 
service-connected disabilities under the provisions of 38 C.F.R. 
§ 3.324.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and N. B. 

ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran had active service from August 1973 to May 2003.

This appeal arises to the Board of Veterans Appeals (Board) from 
a September 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
that in pertinent part denied service connection for tinnitus, 
granted service connection for lumbar spondylosis 
(noncompensable), granted service connection for residuals of 
right shoulder surgery (noncompensable), and denied a separate 
10% rating for multiple noncompensable service-connected 
disabilities under 38 C.F.R. § 3.324. 

In June 2009, the Board remanded the case for development.  Since 
then, VA's Appeals Management Center (hereinafter: AMC) has 
granted service connection for tinnitus, has granted an initial 
10 percent rating for lumbar spondylosis, and has granted an 
initial 10 percent rating residuals of right shoulder surgery.  
The AMC has continued the denial of service connection for 
tinnitus and has continued the denial of a claim for a separate 
10% rating for multiple noncompensable service-connected 
disabilities under the provisions of 38 C.F.R. § 3.324.  While 
two compensable ratings have been granted, those appeals remain 
viable, as the claimant seeks the maximum benefits allowed by law 
and regulation.   AB v. Brown, 6 Vet. App. 35, 38 (1993).

Entitlement to an initial compensable rating for lumbar 
spondylosis is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.



FINDINGS OF FACT

1.  The right shoulder disability has been manifested throughout 
the appeal period by limitation of motion in all planes, pain on 
use, and muscle weakness and atrophy.  

2.  Because a compensable rating is in effect, as a matter of 
law, a 10% rating for multiple noncompensable service-connected 
disabilities under the provisions of 38 C.F.R. § 3.324 is 
precluded.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 30 percent 
for right shoulder reconstruction residuals are not met.  
38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002); § 5103A (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71, Plate I, § 4.71a, Diagnostic Code 5201 (2010).

2.  The criteria for a 10% rating for multiple noncompensable 
service-connected disabilities are not met.  38 U.S.C.A. §§ 5103, 
5107 (West 2002); § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 
3.324 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has remanded the case for development.  When the remand 
orders of the Board are not complied with, the Board itself errs 
in failing to ensure compliance.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  In this case, all remand orders have been 
complied with.  

VA must notify and assist claimants in substantiating claims for 
benefits.  38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 
38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
must notify the claimant and his or her representative, if any, 
of any information and any medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  VA must also inform the claimant of any information and 
evidence not of record that VA will seek to provide and that the 
claimant is expected to provide.  This notice must be provided 
prior to an initial unfavorable decision.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that, upon receipt of 
an application for service-connection, 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) require VA to provide the claimant with 
notice of what information and evidence not previously provided, 
if any, will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, including 
notice of what is required to establish service connection and 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The claimant challenges the initial evaluation assigned following 
the grant of service connection.  In Dingess, the Court held that 
in these cases the typical service-connection claim has been more 
than substantiated; thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is intended 
to serve has been fulfilled.  Id. at 490-91.  

VA also has a duty to assist the claimant in the development of 
the claim.  This duty includes assisting the claimant in 
obtaining service medical records and pertinent treatment records 
and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished and adjudication 
may proceed without unfair prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained the VA 
compensation examination report and the claimant has submitted 
private medical evidence.  The claimant was provided an 
opportunity to set forth his contentions during a hearing before 
the undersigned Veterans Law Judge.  Neither the claimant nor his 
representative has identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
fair adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the claimant is 
required to fulfill VA's duty to assist in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002).

Disability Ratings

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  
Diagnostic codes identify the various disabilities.  38 C.F.R. 
Part 4.  The entire medical history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  In determining the current level of 
impairment, the disability must be considered in the context of 
the whole recorded history, including service medical records.  
38 C.F.R. § 4.2.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
Veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional abilities.  
A VA medical examination report must also include a "full 
description of the effects of disability upon the person's 
ordinary activity."  38 C.F.R. § 4.10; Martinak v Nicholson, 
21 Vet. App. 447, 454 (2007).

Additionally, if a Veteran or the record reasonably raises the 
question of whether the Veteran is unemployable due to the 
disability for which an increased rating is sought, then a total 
rating based on individual unemployability (TDIU) as a result of 
that disability must be considered.  Rice v. Shinseki, 22 Vet. 
App. 447 (2009).

For disabilities evaluated on the basis of limitation of motion, 
VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 
4.45, pertaining to functional impairment.  The Court has 
instructed that in applying these regulations, VA should obtain 
examinations in which the examiner determined whether the 
disability was manifested by weakened movement, excess 
fatigability, or incoordination, including during flare-ups.  
Such inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, or incoordination.  DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).

In Fenderson v. West, 12 Vet. App. 119, 126-7 (1999), the United 
States Court of Appeals for Veterans Claims (Court) distinguished 
a claim for an increased rating from that of a claim arising from 
disagreement with the initial rating assigned after service 
connection was established.

The Court held that where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the appeal, 
the assignment of staged ratings would be necessary.  Hart v. 
Mansfield, 21 Vet. App. 505, 510 (2007).  

Right Shoulder

Right shoulder limitation of motion has been rated 30 percent 
disabling for the entire appeal period under Diagnostic Code 
5201.  Under that code, a 40 percent rating is assigned where 
there is limitation of motion of the major arm to 25 degrees from 
the side.  A 30 percent rating is assigned where there is 
limitation of motion of the minor arm to 25 degrees from the 
side.  A 30 percent rating is assigned where there is limitation 
of motion of the major arm to midway between the side and the 
shoulder level.  A 20 percent rating is assigned for similar 
limitation of motion of the minor arm.  A 20 percent rating is 
also warranted if motion of either arm is limited to no higher 
than shoulder level.  38 C.F.R. § 4.71, Plate I, § 4.71a, 
Diagnostic Code 5201 (2010).

The Service Treatment Reports (STRs) note right shoulder 
instability with dislocation and reconstructive surgery to 
implant an internal fixation device.  The STRs also note that the 
Veteran is right-hand dominant.  

An April 2007 VA orthopedic compensation examination report 
reflects complaints of right shoulder pain on use and increased 
pain after strenuous work.  The report notes that the Veteran 
works as a charter fisherman and uses the shoulder vigorously.  
Pain-free range of motion was to 110 degrees of forward elevation 
and to 100 degrees after repeated testing.  Weakness was noted on 
repeated testing.  Pain-free abduction was to 70 degrees.  Pain-
free external and internal rotations were to 35 degrees.  
Recurrent dislocation was not shown.  Also shown were joint 
deformity, guarding, and significant muscle atrophy of the right 
anterior chest wall to the clavicle.  Right upper extremity 
strength was full; however, the shoulder itself had only 4/5 
strength when resisting motion.  

A March 2009 private medical report addresses low back pain 
chiefly; however, it does mention that the Veteran avoids the use 
of pain medication.  The examining orthopedist reviewed a 
magnetic resonance imaging study (MRI) of the right shoulder and 
then recommended that the Veteran avoid overhead lifting, 
climbing, and crawling.  The relevant impression was status post 
Bristow procedure with limitation of range of motion of the right 
shoulder.  

In March 2009, the Veteran testified before the undersigned 
Veterans Law Judge that he has pain and weakness in the right 
arm.  He denied any tingling or recurrent dislocations, however.  
He testified that he could perform 15 pushups, but not the 55 to 
60 that he previously could.  N. B. testified that the shoulder 
precluded any overhead motion of the right arm.  

The right shoulder disability has been manifested throughout the 
appeal period by limitation of motion in all planes with pain on 
use and muscle weakness and atrophy.  Comparing these 
manifestations with the criteria of the rating schedule, the 
criteria for a schedular rating greater than 30 percent under 
Diagnostic Code5201 are not more nearly approximated.  This is 
because pain and weakness have been taken into account in finding 
limitation of motion to no higher than midway between the side 
and the shoulder level.  But for weakness and pain, right arm 
abduction would be to at least 70 degrees.  

The evidence does not contain factual findings that demonstrate 
distinct time periods in which the service-connected disability 
exhibited diverse symptoms meeting the criteria for different 
ratings during the course of the appeal.  The assignment of 
staged ratings is therefore unnecessary.  Hart, supra.  

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim.  Because the 
preponderance of the evidence is against the claim, the benefit 
of the doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107 (West 2002); Gilbert, supra.  The claim for a schedular 
disability rating greater than 30 percent for a right shoulder 
disability is therefore denied.  

Entitlement under 38 C.F.R. § 3.324

Whenever a Veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, the RO is 
authorized to apply a 10 percent rating even though none of the 
disabilities may be of compensable degree under the 1945 Schedule 
for Rating Disabilities.  The rating shall not be assigned in 
combination with any other rating.  38 C.F.R. § 3.324 (2010).  
Because another compensable rating or ratings is/are in effect, 
as a matter of law, a rating under this subsection is precluded.  
In a case such as this one, where the law and not the evidence is 
dispositive, the claim should be denied because of the absence of 
legal merit or the lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

Extraschedular Consideration

The provisions of 38 C.F.R. § 3.321(b) provide that where the 
disability picture is so exceptional or unusual that the normal 
provisions of the rating schedule would not adequately compensate 
a Veteran for a service-connected disability, an extra-schedular 
evaluation will be assigned.  Where the Veteran has alleged or 
asserted that the schedular rating is inadequate or where the 
evidence shows exceptional or unusual circumstances, the Board 
must specifically adjudicate the issue of whether an 
extraschedular rating is appropriate, and if there is enough such 
evidence, the Board must direct that the matter be referred to 
the VA Central Office for consideration.  If the matter is not 
referred, the Board must provide adequate reasons and bases for 
its decision to not so refer it.  Colayong v. West 12 Vet. 
App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

If the claimant or the record reasonably raises the question of 
whether the Veteran is unemployable due to the disability for 
which an increased rating is sought, then part and parcel to that 
claim for an increased rating is whether a total rating based on 
individual unemployability (TDIU) as a result of that disability 
is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The 
Court had more to say about extra-schedular ratings in Thun v. 
Peake, 22 Vet. App. 111 (2008).

In Thun, the Court stressed that the determination of whether a 
claimant is entitled to extraschedular rating consideration under 
38 C.F.R. § 3.321(b) is a three-step inquiry.  The Court 
explained that this inquiry may be a shared responsibility of the 
RO, the Board, and the Under Secretary for Benefits or the 
Director, Compensation and Pension Service.  Id. at 115.  

Citing Fisher v. Principi, 4 Vet. App. 57, 60 (1993), the Thun 
Court explained that the first step of the inquiry is finding of 
a "threshold factor."  The Court stated, "The threshold factor 
for extraschedular rating consideration is a finding that the 
evidence presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate, a task performed either by the RO or 
the Board (if an appeal is filed.)"  Thun, at 115.  The Court 
concluded that there must be a comparison between the level of 
severity and symptomatology and the rating criteria.  If the 
rating criteria reasonably describe the disability level and 
symptomatology, then the disability picture is contemplated by 
the rating schedule, and no referral is required.  The Court then 
set forth the second step of the inquiry: 

In the second step of the inquiry, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability picture 
exhibits other related factors such as those provided by the 
regulation as "governing norms."  The Court noted that the 
38 C.F.R. § 3.321(b) (1)-related factors include "marked 
interference with employment" and "frequent periods of 
hospitalization."  

Id, at 115-116.  

Finally, the Court set forth the third step of the analysis.  
Where the first two steps reveal that the rating schedule is 
inadequate and the case has related factors such as marked 
interference with employment or frequent hospitalizations, then 
the case must be referred for the third step, which involves 
Under Secretary for Benefits or the Director, Compensation and 
Pension Service's determination of whether, to accord justice, 
the disability picture requires assignment of an extraschedular 
rating.  Id, at 116.   

Applying the above guidance to this case, the Veteran works as a 
commercial boat captain and has not claimed TDIU on either a 
schedular or extraschedular basis, nor is a TDIU claim raised by 
the record.  The rating criteria reasonably describe the 
disability level and symptomatology.  The shoulder disability has 
not been shown, or alleged, to cause such difficulties as marked 
interference with employment or to warrant frequent periods of 
hospitalization or to otherwise render impractical the 
application of the regular schedular standards.  In the absence 
of evidence of such factors, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b) (1).  Thun, supra; Bagwell v. Brown, 9 Vet. 
App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); See also VAOPGCPREC 6-96. 


ORDER

An initial rating greater than 30 percent for right shoulder 
reconstruction residuals is denied.

A 10% rating for multiple noncompensable service-connected 
disabilities under the provisions of 38 C.F.R. § 3.324 is denied. 






REMAND

The Veteran, a parachutist during active service, had subjected 
his spine to rigorous activities.  The STRs note complaints of 
low back pains and possible sciatica.  

An April 2007 VA orthopedic compensation examination report 
reflects complaints of constant low back pain and increased pain 
during flare-ups.  There was evidence of fatigue, weakness, pain, 
and spasm.  Although the thoracolumbar spine flexed to 80 
degrees, pain began at 15 degrees.  Pain also began at 10 degrees 
of extension, 10 degrees of side bending, and 10 degrees of 
rotation.  The diagnoses were lumbar spondylosis and lumbar 
strain.  The effects of this disability on daily activities 
ranged from severe to mild, depending on the activity.  The 
examiner noted that no X-ray was taken or available.  

A March 2009 private evaluation and MRI report notes only 5 
degrees of pain-free extension and only 30 degrees of pain-free 
forward flexion.  This suggests that the back has worsened since 
the April 2007 VA examination.  Side bending was not addressed.  
The report notes slightly reduced bilateral lower extremity 
strength of 4/5, slightly reduced deep tendon reflexes, but 5/5 
strength to the feet (extensor hallucis longus (EHL)).  The 
private physician recommended that the Veteran avoid bending, 
squatting, climbing, crawling, or lifting more than 25 pounds.  
The relevant impressions were degenerative disc disease at L2 
through S1, advanced facet arthropathy from L3 through S1, and 
lateral recess stenosis at L4-5 and at L5-S1.   

In March 2009, the Veteran testified before the undersigned 
Veterans Law Judge that excruciating low back pain severely 
restricted all activities, especially his work.  

Because the private medical evidence suggests a worsening of the 
spine condition since the VA examination, and because the nature 
and etiology of any lower extremity neurological deficits are not 
clear, VA's duty to assist includes offering another examination.  
38 U.S.C.A. § 5103A; McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

Accordingly, this case is remanded to the AMC for the following 
action:

1.  The AMC must attempt to obtain any 
relevant VA and private medical reports not 
currently associated with the claims file. 

2.  After the development requested above 
has been completed to the extent possible, 
the AMC should make arrangements for 
examinations by an orthopedist and a 
neurologist.  The claims file should be 
made available to the physicians for 
review.  The physicians are asked to review 
the claims file, note that review in the 
report, examine the Veteran, and offer a 
diagnosis, if forthcoming.  The orthopedist 
is asked to address the pain-free range of 
motion of the thoracolumbar spine in all 
planes and also to assess additional 
functional impairment due to weakness, 
cramping, incoordination, fatigue, or 
painful motion.

The orthopedist should offer a rationale 
for any conclusion in a legible report.  If 
any question cannot be answered, the 
physician should state the reason.  

3.  A neurologist is asked to review the 
claims file, note that review in the 
report, examine the Veteran, and offer a 
diagnosis, if forthcoming.  The neurologist 
is asked to address any neurological 
complaint felt to be related to lumbar 
stenosis.  The neurologist is asked to 
address the presence of reduced bilateral 
lower extremity strength, reduced deep 
tendon reflexes, reduced strength of the 
extensor hallucis longus (EHL), lower 
extremity pain, or other neurological 
manifestation.  If any such disability is 
found, the physician is asked address 
whether it is at least as likely as not (50 
percent or greater possibility) that the 
disability is related to the service-
connected lumbar stenosis.     

The neurologist should offer a rationale 
for any conclusion in a legible report.  If 
any question cannot be answered, the 
physician should state the reason.  

4.  After the development requested above 
has been completed to the extent possible, 
the AMC should re-adjudicate the claim for 
a higher initial rating for lumbar 
spondylosis, including separate 
neurological ratings for each lower 
extremity, if appropriate.  

5.  If the benefits sought remain denied, 
the Veteran and his representative should 
be furnished an SSOC and given an 
opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board, if in order.  

The Board intimates no opinion as to the ultimate outcome of this 
case.  No action by the Veteran is required until he receives 
further notice; however, the Veteran is advised that failure to 
report for examination, without good cause, may have adverse 
consequences on his claims.  38 C.F.R. § 3.655 (2010).  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the Court for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


